                                 Case 2:20-cv-05948-VAP-JEM Document 43 Filed 07/27/21 Page 1 of 1 Page ID #:406




                                  1                              UNITED STATES DISTRICT COURT
                                                                                                             JS-6
                                  2                             CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Luis Marquez,
                                  6                                             2:20-cv-05948-VAP-JEMx
                                                         Plaintiff,
                                  7                      v.                                   JUDGMENT
                                  8      Carwood Center, LLC, et al.,
                                  9                      Defendant.
                                 10
Central District of California
United States District Court




                                 11
                                 12         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14         Pursuant to the Order Granting Defendant Carwood Center, LLC’s Motion
                                 15   for Summary Judgment, IT IS ORDERED AND ADJUDGED that the action, Luis
                                 16   Marquez v. Carwood Center, LLC et al., 2:20-cv-05948-VAP-JEMx, is DISMISSED
                                 17   WITH PREJUDICE. The Court orders that such judgment be entered.
                                 18
                                 19   IT IS SO ORDERED.
                                 20
                                 21      Dated:    7/27/21
                                 22                                                      Virginia A. Phillips
                                                                                     United States District Judge
                                 23
                                 24
                                 25
                                 26

                                                                            1
